Citation Nr: 1444102	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  The Veteran was assisted at the hearing by a member of the Philadelphia Public Contact Team.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability.
	
2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the September 1995 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

New and material evidence has been added to the record since the September 1995 rating decision; thus, the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), such evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran's claim of entitlement to service connection for a right shoulder disability was denied in the February 1995 rating decision because of a lack of evidence linking the Veteran's in-service shoulder symptomatology to a current right shoulder disability.  

The Veteran was notified of this decision in February 1995.  He submitted neither new and material evidence nor a notice of disagreement within one year of the rating decision notice.  Thus, this decision became final.  

At the time of the February 1995 decision, the record contained the Veteran's service treatment records, a personal statement describing his in-service and post-service symptomatology; an October 1994 private medical record reflecting that he sought treatment for right shoulder complaints and noting a possible strain of the anterior rotator cuff; and a May 1995 VA examination report showing no orthopedic abnormality could be diagnosed.

Since the February 1995 decision, the Veteran has added personal statements from himself, his father, and two co-workers describing right shoulder symptomatology they have observed in the Veteran.  The Veteran also provided detailed personal testimony at a December 2012 Board hearing, in particular describing that he has had right shoulder complaints ever since physical training that he has treated with over-the-counter pain relievers because he could not afford to go to a doctor.  He testified that he has had these symptoms continuously since service, and that they worsen when he works out or performs other physical activities.  

The Board finds that this evidence is new in that it was not of record at the time of the prior decision.  It is also material in that, while it does not establish a current right shoulder diagnosis, it demonstrates that the Veteran has continued to have right shoulder symptoms for which he has self-treated and that have interfered with his activities for approximately two decades following his initial documented in-service complaints.  The Veteran's contentions are presumed credible for purposes of determining whether new and material evidence has been submitted.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability.  To this extent, the benefit sought on appeal is granted.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.


REMAND

Having reopened the claim of entitlement to service connection for a right shoulder disability, the Board finds it necessary to remand this claim for a VA examination and etiology opinion.  On remand, the Veteran should be given the opportunity to submit or to authorize VA to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the right shoulder disability.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo an examination by a qualified examiner to determine the nature and etiology of any current right shoulder disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  
	
For each right shoulder disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred during or as a result of his military service, or is otherwise related to service.  The examiner is advised that the Veteran contends that he has had continuous symptoms of right shoulder disability ever since service.  

A complete rationale for any opinion is required.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


